   Case 5:20-cv-01683-JFW-SHK Document 72 Filed 08/20/21 Page 1 of 1 Page ID #:2566




                                UNITED STATES DISTRICT COURT                                             JS-6
                               CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES -- GENERAL

Case No.      ED CV 20-1683-JFW(SHKx)                                            Date: August 20, 2021

Title:        Javier Lozano -v- Neovia Logistics Distribution, LP, et al.

PRESENT:
              HONORABLE JOHN F. WALTER, UNITED STATES DISTRICT JUDGE

              Shannon Reilly                                    None Present
              Courtroom Deputy                                  Court Reporter


ATTORNEYS PRESENT FOR PLAINTIFFS:                      ATTORNEYS PRESENT FOR DEFENDANTS:
              None                                                   None

PROCEEDINGS (IN CHAMBERS):                 ORDER DISMISSING ACTION WITHOUT PREJUDICE
                                           FOR FAILURE TO COMPLY WITH COURT ORDER

       Pursuant to the Court’s Scheduling and Case Management Order (“CMO”) filed on
September 17, 2020 (Docket No. 17), Plaintiff Javier Lozano (“Plaintiff”) was ordered to file a Pre-
Trial Conference Order; Motions in Limine; Memorandum of Contentions of Fact and Law; Pre-Trial
Exhibit Stipulation; Summary of Witness Testimony and Time Estimates; Status Report re:
Settlement; Agreed Upon Set of Jury Instructions and Verdict Forms; and Joint Statement re:
Disputed Instructions, Verdicts, etc. (“Pre-Trial Documents”) by August 19, 2021. Plaintiff has
violated the Court’s Order by failing to file any of the required Pre-Trial Documents.

        As a result of Plaintiff’s violation of the Court’s CMO, the Court DISMISSES without
prejudice the remaining claims in this action, specifically Plaintiff’s third cause of action for failure
to pay wages upon separation of employment in violation of California Labor Code § 203 and
Plaintiff’s fourth cause of action for unfair competition in violation of California Business &
Professions Code §§ 17200, et seq. See Federal Rule of Civil Procedure 41(b); see also Yourish
v. California Amplifier, 191 F.3d 983, 986-988 (9th Cir. 1999); Ferdik v. Bonzelet, 963 F.2d 1258,
1260 (9th Cir. 1992). All pretrial dates and the trial date in this action are hereby VACATED.

         IT IS SO ORDERED.




                                              Page 1 of 1                           Initials of Deputy Clerk sr
